 


110 HRES 1307 EH: Commemorating the Kingdom of Bhutan’s participation in the 2008 Smithsonian Folklife Festival and commending the people and the Government of the Kingdom of Bhutan for their commitment to holding elections and broadening political participation.
U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1307 
In the House of Representatives, U. S.,

September 9, 2008
 
RESOLUTION 
Commemorating the Kingdom of Bhutan’s participation in the 2008 Smithsonian Folklife Festival and commending the people and the Government of the Kingdom of Bhutan for their commitment to holding elections and broadening political participation. 
 
 
Whereas Bhutan is a nation cloistered among some of the highest peaks in the eastern Himalayas and has for hundreds of years served as a sanctuary for the rich and unique Bhutanese culture; 
Whereas Bhutan hosts some of the most pristine and biologically diverse natural environments in the modern world, owing to the agrarian society’s unique farming traditions that are rooted in a deep appreciation for the land and humble devotion to its protection; 
Whereas Bhutan participated in the 2008 Smithsonian Folklife Festival and shared with the people of the United States many aspects of its unique culture and traditions, including its special approach towards life, described in national policy as the pursuit of Gross National Happiness; 
Whereas Bhutan was only in recent decades accessible by road and airplane but is now sharing with people throughout the world its special cultural traditions that include 13 traditional arts, zorig chusum, monastic dancers who perform ritual dances from sacred tsechus festivals, and weavers who create some of the most coveted textiles in the world; 
Whereas Bhutan is transitioning to a parliamentary democracy, owing to the leadership of King Jigme Singye Wangchuck, who abdicated his throne on December 14, 2006, and his son King Jigme Khesar Namgyel Wangchuck, who is committed to conducting parliamentary elections; and 
Whereas King Jigme Singye Wangchuck devolved all executive authority from the throne to the cabinet in 1998, initiated the process of drafting a constitution in 2001, ordered by royal decree an end to Bhutan’s absolute monarchy and the establishment of a parliamentary democracy in 2008, and issued to the people of Bhutan a historic document, or tsathrim, stating that Bhutan is a sovereign Kingdom and the Sovereign power belongs to the people of Bhutan: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)commemorates Bhutan’s participation in the 2008 Smithsonian Folklife Festival; 
(2)recognizes the important cultural, artistic, agricultural, and environmental achievements of Bhutan and the Bhutanese people; 
(3)commends the Bhutanese people, the Government of the Kingdom of Bhutan, and His Majesty King Jigme Khesar Namgyel Wangchuck for their commitment to conducting parliamentary elections and transitioning from an absolute monarchy to a parliamentary democracy; and 
(4)remains committed to working with Bhutan, should it so desire, to foster cultural exchange and to assist in promoting democratic reform. 
 
Lorraine C. Miller,Clerk.
